Citation Nr: 0110838	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-20 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for hypertension 
claimed as proximately due to or the result of service-
connected disability from anxiety reaction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for hypertension.  The 
veteran has also appealed the RO denial of service connection 
for hypertension claimed as secondary to service-connected 
disability from anxiety reaction.

In a statement filed in January 1999, the veteran asserted 
that the RO's original decision which denied entitlement to 
service connection for hypertension was clearly and 
unmistakably erroneous.  In response the RO advised the 
veteran that it lacked jurisdiction to adjudicate such a 
claim, as its decision had been subsumed by subsequent Board 
and Court decisions.  In a May 1999 hearing, the veteran's 
representative announced the veteran's intention to continue 
to pursue his claim based on clear and unmistakable error.  
On November 21, 1997, Public Law 105-111 (codified at 38 
U.S.C.A. §§ 5109A and 7111) was enacted to permit revisions 
of Board decisions on the basis of CUE.  38 U.S.C.A. § 
7111(a) (West 1991 & Supp. 1999).  Review to determine 
whether CUE exists in a final Board decision may be initiated 
by the Board, on its own motion, or by a party to the 
decision.  38 C.F.R. § 20.1400 (2000).  Such motions are 
subject to filing and pleading rules.  38 C.F.R. § 20.1404 
(2000).  If the veteran contends that a decision of the Board 
is clearly and unmistakably erroneous, he may file a motion 
to have the Board revise any such decision.  At this time, 
there is no CUE motion pending before the Board.  The issue 
of CUE either in a prior Board decision, or in a RO rating 
decision, will not be addressed in this decision.


FINDINGS OF FACT

1.  In an April 1996 decision which was affirmed by the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court), the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for hypertension.

2.  The evidence received since the Board's April 1996 is 
cumulative. 

3.  The record does not contain competent medical evidence 
that the veteran's hypertension is related to a service-
connected disease or injury.


CONCLUSIONS OF LAW

1.  The Board's April 1996 decision in which it determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
hypertension is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.156, 20.1100 (2000).

2.  Since the Board's April 1996 disallowance of the claim, 
new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  The veteran's hypertension is not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the veteran's claim for service 
connection for hypertension.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA and private medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the statement of the case 
and supplemental statement of the case that have been issued 
during the appellate process.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified at 38 U.S.C. § 5103(a)).  The 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of the veteran's claims, 
have been satisfied.

I.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

In an April 1996 decision, the Board determined that the 
veteran was not entitled to service connection for 
hypertension.  That decision was final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000).  The claim may be 
reopened upon the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, then the claim 
is reopened.  When it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the Board's April 
1996 disallowance of the claim is discussed below.

Service medical records show that in August 1975, the veteran 
sought treatment for symptoms of dizziness.  His blood 
pressure was measured at 120/100 and 120/86.  A physician's 
assistant advised the veteran to have weekly blood pressure 
checks because of mild elevation of blood pressure.  When 
checked in early October, the veterans' systolic blood 
pressure readings were below 125 and diastolic readings below 
90.  In January 1976, the veteran complained of severe 
headache lasting seven days.  His blood pressure measured 
142/106.  An examiner noted an impression of questionable 
hypertension.  Notes dated the following day show that the 
veteran's blood pressure was 142/100.  However, two days 
later, his blood pressure was 120/70.  During an examination 
for separation from service, the veteran denied a history of 
high or low blood pressure but gave a history of frequent 
severe headaches.  However, an examiner commented that the 
veteran had a history of hypertension controlled with an 
occasional Valium.  The examiner further commented that the 
veteran had not been prescribed "other" antihypertensive 
medication.  On examination, the veteran's blood pressure was 
110/90.  An examiner described the veteran's vascular system 
as clinically normal.  The veteran sought treatment in 
September 1976 for headache.  An examiner noted a 
questionable history of hypertension.  Initially, the 
veteran's blood pressure while sitting was 190/100.  While 
supine, his blood pressure was 158/94.  He was given Valium 
and was observed to be calmer after a physical examination.  
When re-measured, his blood pressure was 130/80.  When seen 
the following day, his blood pressure was 108/78.  A 
consultation sheet dated in September 1976 contains an 
impression of fluctuating blood pressure with some premature 
ventricular contractions.  At that time, the veteran's blood 
pressure was 140/95.

Outpatient treatment notes generated at a mental health 
clinic in October 1976 show that the veteran had complaints 
of anxiety since the time he was in the Army.  He reported 
that he occasionally took Valium.  According to an intake 
note, he had recently been examined at a VA medical facility 
at Jackson, Mississippi, and nothing medically wrong was 
found.  He was referred by VA for a psychiatric evaluation.  
Notes indicate that he was seen for counseling on several 
subsequent occasions but his case was closed in January 1977 
due to "client inactivity."  None of the treatment notes 
contain blood pressure measurements or a diagnosis of 
hypertension.

The veteran underwent a VA examination in November 1976.  He 
gave a history of in-service dizziness and near syncope.  His 
blood pressure was 114/80.  An examiner reported that 
arterial hypertension was not found.  During a 
neuropsychiatric examination, the veteran's chief current 
complaint was nervousness.  Other complaints included 
insomnia, dizziness, and heart palpitation.  He had 
difficulty relaxing.  He easily became excited.  The 
diagnosis was moderate anxiety reaction.

The veteran was denied service connection for anxiety 
reaction by a February 1977 rating decision.  In the same 
decision, he was denied service connection for arterial 
hypertension.  The veteran was notified of that decision and 
did not appeal.  The decision became final.

The veteran was granted entitlement to service connection for 
anxiety reaction by an August 1983 rating decision.  

It was noted in a VA examination report dated in March 1987 
that the veteran was taking Xanax and antihypertensive 
medication.  His symptoms of episodic anxiety manifested by 
tachycardia, dyspnea, sweating, and shaking were diagnosed as 
panic disorder.

In a May 1990 rating decision, the veteran was granted 
entitlement to service connection for headaches.  In the same 
rating decision, the RO determined that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for hypertension.  In 
October 1991, the Board determined that new and material 
evidence had not been submitted and that the claim was not 
reopened.  

In January 1992, the veteran submitted a letter from a 
private physician dated earlier in the same month which 
indicated that he had been diagnosed with hypertension and 
was being treated with medication.  The date of onset of his 
hypertension was not mentioned.  

During a hearing in March 1992, the veteran submitted a copy 
of a medical treatise on hypertension.  The treatise 
explained how blood pressure is measured and defined 
hypertension as the diagnosis when repeated blood pressure 
measurements show a persistent elevated pressure-160 or more 
systolic and 95 or more diastolic  According to the treatise, 
85 percent of all hypertension cases are classified as 
"essential," meaning that no single cause can be defined.  
High blood pressure results from the complex interplay of a 
number of factors, none of which has been firmly implicated.  
One "theory" suggested that repeated exposures to stress 
may interfere with pressure sensitive cells which maintain 
normal blood pressure.

The veteran testified in March 1992 that his in-service 
episodes of high blood pressure correlated with episodes of 
anxiety reaction.  He stated that he had been taking high 
blood pressure medication since 1982 or 1983.  He asserted 
entitlement to service connection for hypertension on a 
direct basis as well as secondary to his service-connected 
disability from anxiety reaction.

The veteran submitted a private medical record which shows 
that the veteran was noted to have mild hypertension as early 
as July 1984.  He was treated with Inderal in March 1985.

In December 1994, the veteran underwent a VA examination.  
The following blood pressure readings were recorded:  130/100 
and 120/98 sitting; 120/94 reclining, and; 120/92 standing.  
A cardiac examination was unremarkable.  An electrocardiogram 
revealed nonspecific ST-T abnormalities.  The diagnosis was 
hypertension.  The examiner reviewed the claims file and 
noted that the veteran had had some elevated blood pressure 
readings beginning in August 1975 but on rechecks his blood 
pressure was normal.  His blood pressure was also normal 
during his first VA examination in December 1976.  The 
examiner noted that the private medical records submitted by 
the veteran showed that mild hypertension was noted in July 
1984 but the veteran was not treated medically for 
hypertension until March 1985.  According to the examiner, 
the veteran's anxiety and headaches did not cause his 
hypertension.  The medical literature he had submitted 
addressed a theory.  According to the examiner there had been 
no "hard" data to support the proposition that anxiety 
causes hypertension.

In determining that the veteran had not submitted new and 
material evidence to reopen the claim, the Board reasoned in 
April 1996 that the evidence submitted since the RO's 
February 1977 rating decision was cumulative and redundant of 
evidence previously presented. 

The evidence which has been submitted since the Board's April 
1996 disallowance of the claim for service for hypertension 
consists of VA outpatient treatment records, private hospital 
treatment records dated from 1977 to 1980, a transcript of a 
hearing conducted in October 1999, a report of a January1999 
VA examination, and written statements from the veteran.

VA outpatient treatment records focus mainly on treatment for 
diabetes mellitus, although the veteran's history of 
hypertension is noted in some treatment notes.  The 
outpatient treatment notes do not address either the date of 
onset or the etiology of the veteran's hypertension.  
Evidence that tends to confirm that the veteran has still has 
hypertension is cumulative.

In January 1999, the veteran submitted copies of private 
hospital records.  A January 1977 record shows that the 
veteran reported having complaints of nervousness since being 
in Korea.  He was taking Valium.  It was further noted that 
he had been recently discharged from the Army.  His blood 
pressure was 130/90.  The diagnosis was anxiety.  The veteran 
was given Vistaril.  The veteran was seen again in July 1977 
and gave a history of anxiety reaction.  Initial blood 
pressure readings were 170/100, 140/100.  Ten minutes after 
treatment, the veteran appeared calmer.  His blood pressure 
decreased to 130/90.  He was again prescribed Vistaril.  When 
seen again in February 1978, the veteran had complaints of 
right flank pain.  His blood pressure was 140/90.  The 
reported diagnosis was right nephrolithiasis (kidney stone).  
The record contains no diagnosis of hypertension.  Hospital 
notes dated in August 1979 show that the veteran had 
complaints of severe pain in his right side.  The diagnosis 
was renal colic.  In a hospital record dated in April 1980, 
the veteran's blood pressure was reported to be 110/90.  He 
complained of nervousness, inability to use his right hand, 
and pain in his right shoulder.  His blood pressure was 
110/90.  The diagnosis was hysterical conversion reaction.  
He was again prescribed Vistaril.

The veteran testified in May 1999.  The veteran asserted that 
he was diagnosed with hypertension in 1975 while in service.  
He reported taking Valium while in service.  He denied having 
treatment for hypertension within one year of his separation 
from service.  He started taking Vistaril after his 
separation from service.  He asserted that Vistaril helped to 
bring his blood pressure down.  He further asserted that the 
reason for taking Valium and Vistaril was to lower blood 
pressure.  He recalled that on an occasion approximately ten 
months after his separation from service he had either passed 
out or "blanked out."  He asserted that he was told by a 
medical care provider that this was due to high blood 
pressure.  He referred to mental health treatment through VA 
in 1976.  He asserted that the reason he had not been 
diagnosed with hypertension in service or soon after his 
separation from service was that he was taking Valium which 
had the effect of lowering his blood pressure.  He did not 
recall taking medications other than Valium and Vistaril soon 
after his separation from service.  He referred again to 
references to hypertension contained in his service medical 
records.

During the VA examination in June 1999, the veteran again 
asserted that he was diagnosed with hypertension in 1975.  He 
was currently taking medication for control of blood 
pressure.  He complained of occasional chest pain, dizziness, 
dyspnea, and fatigue.  The diagnosis was hypertension.  After 
reviewing the claims file again, the examiner commented that 
there was no "hard" evidence to associate hypertension with 
anxiety reaction.  Further, according to the examiner, the 
veteran's anxiety may intermittently cause an elevation in 
his blood pressure, without sustained elevated blood pressure 
as would cause end organ damage.

The Board has reviewed and considered the veteran's written 
statement.  They are cumulative of assertions made by him in 
statements of record prior to the Board's April 1996 
decision.  As such, they are not new and material.  Further, 
it does not appear from the record that the veteran has the 
expertise to render opinions about either the date of onset 
or the etiology of his hypertension.  Therefore, his 
assertions are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  For the same reasons, the veteran's 
assertions made in testimony given in October 1999 do not 
constitute new and material evidence.

The hospital records generated from January 1977 to April 
1980 are cumulative of information already in the claims 
file.  They show that on several occasions during that period 
the veteran had symptoms of anxiety for which he was taking 
Valium and Vistaril.  On such occasions, he also had somewhat 
elevated blood pressure readings.  The fact that he 
previously had elevated blood pressure had been previously 
established.  The evidence is not probative of whether the 
veteran incurred hypertension in service.  The evidence is 
not new and material.

In summary, the evidence submitted since the Board's April 
1996 decision is cumulative of evidence which shows that the 
veteran developed hypertension many years after his 
separation from service.  Such evidence was already of 
record.  The evidence is not probative of whether the veteran 
had hypertension during his active military service or 
whether he had compensable disability from hypertension 
within his first post-service year.  The evidence is not new 
and material.

II.  Hypertension Secondary to Anxiety Reaction

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2000).  See Allen v. Brown, 7 
Vet. App. 439 (1995).  The veteran contends that his 
hypertension is proximately due to or the result of his 
service connected anxiety reaction.  The claim for secondary 
service connection is a separate claim from the claim for 
direct service connection.  See Harder v. Brown, 5 Vet. 
App. 185 (1993).

The veteran's contends that his assertion that his 
hypertension is proximately due to or the result of his 
service-connected disability from anxiety reaction is 
supported by a copy of a page of a medical treatise he 
submitted during a hearing in March 1992.  In relevant part, 
the treatise states that a number of factors may cause high 
blood pressure, but none has been firmly implicated.  The 
treatise goes on to discuss one theory which holds that 
hypertension arises from excessive activity of the 
sympathetic nervous system.  As the theory goes, emotional 
reactions to unpleasant events or other mental stresses 
causes cardiovascular reactions such as widespread 
constriction of small blood vessels and increased heart rate.  
If such changes are recurrent or prolonged, it is theorized, 
pressure sensitive cells called baroceptors may "reset" to 
sustain hypertension.

As was noted above in two reports of VA examinations, 
according to the physician who examined the veteran and 
reviewed the claims file, the foregoing theory has not been 
proven by "hard" evidence.  In her January 1999 report, the 
VA physician did not change the conclusion she reached in 
1994 that the veteran's anxiety did not cause his 
hypertension.

It should be noted that the treatise itself states that 
essential hypertension is so named because no single cause 
can be defined.  Viewed by itself, the treatise does not 
compel a finding that it is as likely as not that this 
veteran's hypertension was caused or aggravated by his 
service connected anxiety.  Viewed in the context of the 
entire record, the treatise has little probative value, as it 
sheds little light on the etiology of this veteran's 
hypertension.

The Board affords more probative weight to the conclusions of 
the physician who has twice examined the veteran and reviewed 
his history as contained in his claims file.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for secondary service connection for hypertension.  
The Board concludes that service connection is not warranted 
on that basis.

The Broad notes that the veteran's claim for secondary 
service connection for hypertension was denied by the RO as 
not well grounded.  The concept of a well-grounded claim has 
been eliminated from the law by the VCAA.  However, in this 
case, the Board finds that the veteran is not prejudiced by 
the Board's deciding the case on the merits after the RO's 
finding that the claim is not well grounded.  First, the RO 
has assisted the veteran in developing his claim by obtaining 
all available medical records.  The veteran has not advised 
the RO of the existence of additional sources of evidence 
which supports his claims.  Further, the RO has provided the 
veteran a VA examination.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for direct service connection for hypertension is 
not reopened.

Service connection for hypertension, claimed as proximately 
due to or the result of service-connected disease or injury 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

